Dismissed and Memorandum Opinion filed September 9, 2004








Dismissed and Memorandum Opinion filed September 9,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00754-CR
NO.
14-04-00755-CR
____________
 
SHAUN KELVIN
BARROW, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
185th District Court
Harris County,
Texas
Trial Court Cause Nos. 832,709
& 981,274
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to the offenses of aggravated
sexual assault of a child and failure to comply with sex offender
registration.  In accordance with the
terms of plea bargain agreements with the State, the trial court sentenced
appellant on June 29, 2004, to two terms of confinement in the Institutional
Division of the Texas Department of Criminal Justice for ten years and eleven
years and assessed a find in the amount of $747.25.  Appellant filed a pro se notice of appeal in
each case.  Because appellant has no
right to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in each case in
which the court certified that each is a plea bargain case, and the defendant
has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 9, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore. 
Do Not Publish C Tex. R. App.
P. 47.2(b).